Title: Memorandum to James Madison, 12 July 1803
From: Jefferson, Thomas
To: Madison, James


          Commissions to be made out:
       
            
              Thomas Rodney of Delaware to be judge of Missipi. vice S. Lewis
            
          
          
            
              Thomas Rodney of Delaware
              }
              to be Commnrs. &c West of Pearl river.
              
            
            
              Robert Williams of N. Carolina
            
            
              Ephraim Kerby of Connecticut
              }
              to be Commnrs. &c East of Pearl river.
              
            
            
              Robert Carter Nicholas of Kentucky
            
          
          a blank commission for the Register East of Pearl river.
          Tenche Coxe of Pensylvania to be Purveyor. his commission to bear date Aug. 1. 1803. on which day mr Wheelen has fixed his own resignation.
          
            
              Th: Jefferson
            
            July 12. 1803.
          
        